The offense is robbery and the punishment is ten years in the penitentiary.
The state has filed a motion to strike from the record the statement of facts. The record contains seventy-two pages and it is very conservative to say that at least eighty-five percent of this statement of facts is composed of questions and answers and statements of the court and attorneys interested in the case. The statute itself requires that statement of facts be in narrative form and this court has repeatedly held that under said statute it is not authorized to consider a statement of facts in question and answer form. Ishmael v. State,100 Tex. Crim. 254; Smith v. State, 100 Tex.Crim. Rep.; Pahlka v. State, 100 Tex.Crim. Rep.; Jacobs v. State,92 Tex. Crim. 253; James v. State, 262 S.W. 500. We regret that the plain provisions of the statute and the unbroken rulings of this court construing this statute have been entirely disregarded in the preparation of this statement of facts, but we have no option but to hold that we are not authorized to consider the same in the form here presented.
In the absence of a statement of facts we are unable to determine that any error was committed by the trial court in overruling *Page 270 
the motion for a new trial on account of the newly discovered evidence. Without the statement of facts we cannot say that the alleged newly discovered evidence would or might have changed the result, had it been produced on the trial of the case.
Many of the bills of exceptions contained in the record are also in question and answer form and under the unbroken rulings of this court will not be considered for that reason. All of the bills relate to matters that are unintelligible to us without a consideration of the statement of facts and under the condition of this record show no error.
Finding no error in the record, the judgment is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.